Name: 2009/86/EC: Commission Decision of 28Ã January 2009 on the clearance of the accounts of certain paying agencies in Austria, Belgium and Germany concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document number C(2009) 420)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  agricultural policy;  accounting;  EU finance; NA
 Date Published: 2009-02-03

 3.2.2009 EN Official Journal of the European Union L 33/35 COMMISSION DECISION of 28 January 2009 on the clearance of the accounts of certain paying agencies in Austria, Belgium and Germany concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document number C(2009) 420) (Only the German, Dutch and French texts are authentic) (2009/86/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Decision 2008/397/EC (2) cleared, for the 2007 financial year, the accounts of all the paying agencies except for the Austrian paying agency AMA, the Belgian paying agencies ALV and RÃ ©gion wallonne, the German paying agencies Baden-WÃ ¼rttemberg and Bayern, the Greek paying agency OPEKEPE, the Finnish paying agency MAVI and the Portuguese paying agency IFAP. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) on the integrality, accuracy and veracity of the accounts submitted by the Austrian paying agency AMA, the Belgian paying agencies ALV and RÃ ©gion wallonne and the German paying agencies Baden-WÃ ¼rttemberg and Bayern. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the paying agencies of the Austrian paying agency AMA, the Belgian paying agencies ALV and RÃ ©gion wallonne and the German paying agencies Baden-WÃ ¼rttemberg and Bayern concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD), in respect of the 2007 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in the Annex. Article 2 This Decision is addressed to the Republic of Austria, the Kingdom of Belgium and the Federal Republic of Germany. Done at Brussels, 28 January 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 139, 29.5.2008, p. 40. ANNEX CLEARANCE OF DISJOINED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2007 AMOUNT TO BE RECOVERED FROM OR PAID TO THE MEMBER STATE PER PROGRAMME (in EUR) CCI: programme/measure Expenditure 2007 Corrections Total Non-reusable amounts Accepted amount cleared for the financial year 2007 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State in the next declaration AT: 2007AT06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 3 158 372,63 0,00 3 158 372,63 0,00 3 158 372,63 3 158 372,63 0,00 112 3 908 233,15 0,00 3 908 233,15 0,00 3 908 233,15 3 908 233,15 0,00 121 9 235 304,14 0,00 9 235 304,14 0,00 9 235 304,14 9 235 304,14 0,00 122 3 294 281,45 0,00 3 294 281,45 0,00 3 294 281,45 3 294 281,45 0,00 123 2 191 695,41 0,00 2 191 695,41 0,00 2 191 695,41 2 191 695,41 0,00 125 5 401 861,15 0,00 5 401 861,15 0,00 5 401 861,15 5 401 861,15 0,00 211 298 848,34 0,00 298 848,34 0,00 298 848,34 298 848,34 0,00 212 131 066,58 0,00 131 066,58 0,00 131 066,58 131 066,58 0,00 214 37 084 625,03 0,00 37 084 625,03 0,00 37 084 625,03 37 084 625,03 0,00 221 149 747,87 0,00 149 747,87 0,00 149 747,87 149 747,87 0,00 226 2 085 551,36 0,00 2 085 551,36 0,00 2 085 551,36 2 085 551,36 0,00 311 827 659,84 0,00 827 659,84 0,00 827 659,84 827 659,84 0,00 321 6 898 491,47 0,00 6 898 491,47 0,00 6 898 491,47 6 898 491,47 0,00 322 223 025,38 0,00 223 025,38 0,00 223 025,38 223 025,38 0,00 323 934 078,97 0,00 934 078,97 0,00 934 078,97 934 078,97 0,00 511 3 663 758,63 0,00 3 663 758,63 0,00 3 663 758,63 3 663 758,63 0,00 Total 79 486 601,40 0,00 79 486 601,40 0,00 79 486 601,40 79 486 601,40 0,00 BE: 2007BE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 301 988,20 0,00 1 301 988,20 0,00 1 301 988,20 1 301 988,20 0,00 112 2 273 234,91 0,00 2 273 234,91 0,00 2 273 234,91 2 273 234,86 0,05 114 209 790,00 0,00 209 790,00 0,00 209 790,00 209 790,00 0,00 121 11 929 557,45 0,00 11 929 557,45 0,00 11 929 557,45 11 929 554,14 3,31 123 35 905,58 0,00 35 905,58 0,00 35 905,58 35 905,58 0,00 213 311 355,00 0,00 311 355,00 0,00 311 355,00 311 355,00 0,00 214 8 017 687,58 0,00 8 017 687,58 0,00 8 017 687,58 8 017 670,58 17,00 221 186 511,63 0,00 186 511,63 0,00 186 511,63 186 511,40 0,23 227 34 254,60 0,00 34 254,60 0,00 34 254,60 34 254,60 0,00 311 355 114,08 0,00 355 114,08 0,00 355 114,08 355 113,99 0,09 511 23 346,27 0,00 23 346,27 0,00 23 346,27 23 346,26 0,01 Total 24 678 745,30 0,00 24 678 745,30 0,00 24 678 745,30 24 678 724,61 20,69 BE: 2007BE06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 568 902,71 0,00 568 902,71 0,00 568 902,71 568 902,30 0,41 121 1 001 347,40 0,00 1 001 347,40 0,00 1 001 347,40 1 001 345,70 1,70 214 12 388 593,98 0,00 12 388 593,98 0,00 12 388 593,98 12 388 595,00 1,02 511 9 099,20 0,00 9 099,20 0,00 9 099,20 9 099,00 0,20 Total 13 967 943,29 0,00 13 967 943,29 0,00 13 967 943,29 13 967 942,00 1,29 DE: 2007DE06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 123 1 125 569,50 0,00 1 125 569,50 0,00 1 125 569,50 1 125 569,50 0,00 212 1 828 100,21 0,00 1 828 100,21 0,00 1 828 100,21 1 828 100,21 0,00 214 47 585 258,80 0,00 47 585 258,80 0,00 47 585 258,80 47 585 258,80 0,00 225 202 164,16 0,00 202 164,16 0,00 202 164,16 202 164,16 0,00 313 397 179,32 0,00 397 179,32 0,00 397 179,32 397 179,32 0,00 323 175 079,31 0,00 175 079,31 0,00 175 079,31 175 079,31 0,00 331 15 000,00 0,00 15 000,00 0,00 15 000,00 15 000,00 0,00 341 454 059,46 0,00 454 059,46 0,00 454 059,46 454 059,46 0,00 511 1 268,10 0,00 1 268,10 0,00 1 268,10 1 268,10 0,00 Total 51 783 678,86 0,00 51 783 678,86 0,00 51 783 678,86 51 783 678,86 0,00 DE: 2007DE06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 125 10 354 885,93 0,00 10 354 885,93 0,00 10 354 885,93 10 354 885,93 0,00 211 12 533 554,12 0,00 12 533 554,12 0,00 12 533 554,12 12 533 554,12 0,00 212 43 732 465,69 0,00 43 732 465,69 0,00 43 732 465,69 43 732 465,69 0,00 214 74 414 645,47 0,00 74 414 645,47 0,00 74 414 645,47 74 414 645,47 0,00 221 716 592,00 0,00 716 592,00 0,00 716 592,00 716 592,00 0,00 225 120 299,00 0,00 120 299,00 0,00 120 299,00 120 299,00 0,00 227 1 512 681,00 0,00 1 512 681,00 0,00 1 512 681,00 1 512 681,00 0,00 322 13 601 799,43 0,00 13 601 799,43 0,00 13 601 799,43 13 601 799,43 0,00 323 1 933 637,50 0,00 1 933 637,50 0,00 1 933 637,50 1 933 637,50 0,00 511 106 380,88 0,00 106 380,88 0,00 106 380,88 106 380,88 0,00 Total 159 026 941,02 0,00 159 026 941,02 0,00 159 026 941,02 159 026 941,02 0,00